Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 15 December 2020 are acknowledged. 
Claims 10-16 & 18-29 are pending. 
Claims 21-29 are new.
Claims 1-9 and 17 are cancelled.
Claims 11, 15, 16, 19 and 20 are withdrawn. 
Claims 10, 12-14, 18 & 21-29 are under consideration.
Examination on the merits is extended to the extent of the following species:
Number & type of hair treatment compositions: three (a shampoo, a gel, and a conditioner);
At least one amino acid and/or amino sulfonic acid, and/or salt thereof, & hair treatment composition(s) that include it: taurine, included in the shampoo & the conditioner; 
At least one non-polymeric mono, di, and/or tricarboxylic acid, and/or salt thereof, & the hair treatment composition(s) that include it: citric acid, included in the gel;
At least one non-taurate surfactant & the hair treatment composition(s) that include it: sodium laureth sulfate (shampoo), PEG-60 hydrogenated castor oil (gel), and behentrimonium chloride (conditioner);
At least one preservative & the hair treatment composition(s) that include it: sodium benzoate (shampoo), sodium benzoate (gel), and phenoxyethanol (conditioner);
One or more surfactant(s) & the hair treatment composition(s) that include it: applicant believes this is duplicative of IV and therefore refers to the nontaurate surfactants of IV;
Whether hair treatment composition is mixed with a shampoo or a conditioner, or both; and whether the hair treatment composition is rinsed or not rinsed prior to application of the first conditioner: Three individual hair treatment compositions are used (shampoo, gel, and conditioner), which are not mixed with other shampoos or conditioners. The hair is treated with the shampoo and rinsed. After rinsing the shampoo, the hair is treated with the gel. Without rinsing the gel, the hair is treated with the conditioner and the conditioner is rinsed from the hair; -and-
The form of the hair treatment composition(s): a shampoo, a gel, and a conditioner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2020(a), 22 September 2020(b), 22 September 2020(c), 22 September 2020(d), 04 January 2021, 24 March 2021(a) and 24 March 2021(b) have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections/Rejections Withdrawn
The objection do the specification is withdrawn due to Applicant amending the abstract. 

The objection to claims 10 are withdrawn due to Applicant’s cancellation of claim 1, which removes the concepts of the non-taurate surfactants being linked to the anionic and cationic surfactants.  

New & Maintained Objections/Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 & 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2, recites “one or more shampoos…” which encompasses a multitude of shampoos. Claim 10, lines 26-28, recites “wherein cleansing the hair with a shampoo (A) is followed by a rinsing step prior to applying to the hair a hair-treatment composition of (C), and, without rinsing, conditioning the hair with a conditioner of (B). However claim 12, line 2, recites “in the shampoo of (A).”  It is unclear whether just one, more than one, or all of the shampoos recited by claim 12 must have “at least one amino acid or sulfonic acid, and/or a salt thereof selected from the group consisting of aspartic acid…”  
Applicant may wish to consider whether claim amendments to recite “in the at least one shampoo of (A)…” would obviate the rejection.
The analysis is the same as it pertains to the “the shampoo of (A”) in claims 13, 14, 21 & 24; “the conditioner (B)” in claims 13, 14, 22 & 24; and “the hair treatment composition (C)” in claims 13, 14, 23 & 25.
Claim 26 is rejected under 35 USC 112(b) because it depends from indefinite claim 25 and does not clarify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-14, 18 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set (Published: 03/26/2016; previously cited), Mathews (US 4,793,992; 1988; Applicant supplied), Brautigam (US 8,642,021; previously cited), Castro (US 2010/0119468; previously cited), Punyani (US 2017/0157011; Filed-12/2/2016; Provisional Filing- 12/4/2015) and Hyman (US 2,674,580; 1954) .
Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set teaches a shampoo and conditioner which protects hair from dryness and friction (i.e. applying a shampoo composition and a conditioner composition; pg. 1; emphasis added; claims 10(A)(c) & 18(A)). elected species of anionic surfactant), taurine (i.e. elected species of amino acid), sodium benzoate (i.e. elected species of preservative) hydrolyzed oat grass protein, wheat germ oil (i.e. fatty compound), citric acid, and water (pg. 1; claims 10, 12-14, 17, 18 & 24).  The conditioner comprises citric acid, steartrimonium chloride, dimethicone (i.e. silicones), phenoxyethanol (i.e. elected species of preservative), and water (pg. 1; claims 14, 17, 18, 24 & 27). Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set teaches the method steps of applying the shampoo to hair followed by rinsing, then applying the conditioner to hair followed by rinsing (pg. 1). The compositions provide, protection, protein and moisture (pg. 1).
Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set does not teach the amount of taurine, citric acid or sodium laureth sulfate in the shampoo; that the conditioner comprises taurine and behenyltrimonium chloride or their amounts and the amount of citric acid; or one or more treatment agents which is a gel comprising at least 0.5 wt% citric acid, sodium benzoate, an alkanolamine which is monoethanolamine and PEG-60 hydrogenated castor oil and the method step of after rinsing the shampoo, the hair is treated with the gel; without rinsing the gel, the hair is treated with the conditioner and the conditioner is rinsed from the hair. 
Mathews teaches the cosmetics industry has used products containing hydrolyzed proteins for conditioning of hair and skin (col. 1, ll. 5-10). Mathews teaches the substantively of a given hydrolyzed protein fraction to keratinous tissue is enhanced by forming a low molecular weight "charge bridge" between the keratin proteins and the protein ingredients in a hair or skin conditioning composition (col. 3, ll. 1-15). Mathews teaches this enhanced binding is preferably mediated by taurine (col. 3, ll. 1-15). Mathews teaches a composition comprising taurine in the range of from 1 to 5% by weight and an approximately equimolar proportion of hydrolyzed ; claims 10(A)(a), 10(B)(a), 12, 13, 18(A) & 18(B) 21 & 22). Mathews teaches it is particularly preferred to employ at least 1 % taurine in the composition for significant enhancement of protein binding to hair to improve its luster and texture (col. 3, ll. 40-50; claims 10(A)(a), 10(B)(a), 12, 13, 18(A) & 18(B)). Mathews warns it becomes prohibitively expensive to employ more than about 10% by weight zwitterion (col. 3, ll. 40-50; claims 10(A)(a), 10(B)(a), 12, 13, 18(A) & 18(B)). Mathews teaches the compositions are preferably water based, containing of from about 50 to 85% water and ethyl or isopropyl alcohol may also be included in such a composition in the range of from 5 to 30% by weight (col. 4, ll. 25-30; claims 10(A), 10(B), 12, 13, 18(A) & 18(B)). Mathews teaches taurine may also be useful in reforming or reducing lotions employed in permanent waving of hair (col. 5, ll. 30-40). Mathews teaches wave lotions (as well as various bleaches, tints, and the like) are alkaline and often have a pH of from 8 to 10 (col. 5, ll. 30-40). Mathews explains hair absorbs alkaline materials and may look "dried out" (col. 5, ll. 35-40). Mathews teaches the alkali causes hair to swell and the cuticle to stand erect making the hair rough and dull looking (col. 5, ll. 35-40).  Mathews teaches the introduction of taurine in a permanent wave lotion, for example, improves the appearance of the hair without changing the resilience or "crispiness" valued by hairdressers (col. 5, ll. 40-50). The hair treated with such a composition does not look as dried out as usual alkaline processed hair and it retains good resilience (col. 5, ll. 40-50). Mathews also teaches the use of zwitterions (i.e. taurine) and hydrolyzed proteins may be adapted for use in a variety of pastes, creams, gels, lotions, soaps, shampoos, conditioners, rinses and the like (col. 6, ll. 10-20; claims 10(A)(a), 10(B)(a) 18(A); 18(B); emphasis added). Mathews teaches a light hair texturizer comprising hydrolyzed animal protein, tween surfactant, 1.0% citric acid and 1% claims 10(A), 10(B), 12-14, 17 (A) (B), 18(A) & 18(B), 21 & 22). Mathews teaches it is understood that this invention may be practiced otherwise than as specifically described (col. 6, ll. 10-20).
In the same field of invention, Brautigam teaches a hair conditioner which improves hair properties such as smoothness, elasticity, volume, body and shine (title and abstract). Brautigam teaches in Example 10 a rinse-off hair volume conditioner comprising citric acid, ~ 92.6 % wasser (i.e. water), 0.5% steartrimonium chloride and 0.4% behentrimonium chloride (i.e. behenyl trimethylammonium chloride; claims 10(B)(c), 14 & 18(B)). Brautigam teaches cationic surfactants are useful as emulsifiers and as conditioning agents (col. 5, ll. 25-30). Brautigam teaches quaternary ammonium compounds with single alkyl chain are preferred as emulsifiers (col. 6, ll. 1-20). 
Castro teaches haircare compositions which may be hair conditioners, hair balms, hair leave-on treatments which may be in the form gels including gel creams, gel sprays and oil gels ([0168] & [0170]). The ordinary skilled artisan, at the time of filing, knew that sodium benzoate is a preservative. Castro in Example 7 teaches a shower gel comprising citric acid ([0358]; claims 10 (C)(a), 14 & 18(C)). Castro in Example 102 teaches a hair care formulation comprising citric acid in an amount of 0.22% and sodium benzoate in an amount of 0.25 % of the composition ([0432]; claim 23). Castro teaches the compositions of their invention such as shampoos and haircare compositions comprise, if appropriate, ethoxylated oils which include PEG-60 hydrogenated castor oil for use for various purposes including solubility promotion (i.e. it is a surfactant) and thickeners ([0261] & [0263]; claims 10 (C), 14 & 18(C)).
In the same field of invention, Punyani teaches hair care regimens comprising moisture control materials (title). Punyani teaches the regimen refers to a method of treating hair claims 10 & 18(C)). Punyani teaches their process includes a deep conditioner treatment which is applied to hair for at least 3 minutes before wiping (i.e. the deep conditioner is not rinsed from hair-elected method step; [0038]; claims 10 & 18(C)). Punyani teaches their process involves applying a shampoo composition, rinsing the shampoo composition, performing one or more additional hair treatment steps including application of a deep conditioning treatment and a rinse off conditioner ([0005]; claims 10 & 18(C)). Punyani teaches their method of reducing frizz may comprise applying to the hair a rinse-off conditioner composition and/or a deep conditioner treatment composition ([0084]; claims 10 & 18(C)). The rinse-off conditioner composition and the deep conditioner treatment composition may also comprise a conditioner gel matrix comprising (1) one or more high melting point fatty compounds, (2) a cationic surfactant system, and (3) an aqueous carrier (([0084]; claims 10(B)(c), 10(C) & 18(C)). Punyani teaches their method includes applying the deep conditioning composition and following it by the next step of product application which may be the rinse off conditioner (i.e. elected method step; [0174] & [0176]; claims 10 & 18(C)). Punyani teaches the hair care compositions such as shampoo composition, rinse-off conditioner composition, the deep conditioner composition, the soaking composition and the leave on treatments comprise additional components which are pH adjusting agents [0112]; Punyani teaches the deep conditioning, soaking, leave-on composition has its pH adjusted using sodium hydroxide [0170]-[0172].
In the same field of invention, Hyman teaches shampoos which use amine soaps, including monoethanolamine and triethanolamine, to adjust the pH to keep it in the range of 5 to about 7.5 (col. 2, ll. 5-20).  Hyman teaches use of alkylolamine salts, preferably claims 10 (C)(b), 18(C), 25, 26, 28 & 29). Hyman teaches use of these alkylolamines are advantageous because the lower the freezing point of the shampoo formulation, when in aqueous solution have a pH closer to 7 than the corresponding sodium and potassium hydroxide (col. 4, ll. 20-35). Hyman in the Example I-V teaches use of the alkylolamine, triethanolamine, in an amount of 0.7-3.00 wt/% (col. 5-6; claims 10 (C)(b), 18(C), 25, 26, 28 & 29). 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to have modified the method taught by Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set by adjusting the amount of taurine, hydrolyzed protein and citric acid in the shampoo of Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set such that the shampoo comprises  at least 1% to about 10% taurine, and about 0.1% to about 5% citric acid and adjusting the amount of citric acid in the conditioner such that the conditioner comprises citric acid in an amount of about 0.1% to about 5% by weight and adding 0.4% by weight behenyl trimethyl ammonium chloride, at least 1% to about 10% taurine, and about 0.1% to about 5% hydrolyzed protein as suggested by the combined teachings of Mathews and Brautigam and adding the intermediate step of applying a gel deep conditioner comprising 0.1% to about 5% citric acid, 0.7-3.0% monoethanolamine, PEG-60 hydrogenated castor oil, and sodium benzoate followed by wiping the deep conditioner from hair prior to application of Shiseido’s conditioner as suggested by the combined teachings of Castro, Punyani and Hyman because Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set , Mathews, Brautigam, Castro, Punyani, and Hyman are directed to hair treatment regimens (methods) and products which improve hair quality including hair moisture by providing conditioning, protection, protein and moisture. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to improve the moisturization and Shiseido’s regimen while improving the protection, protein, moisture, preservative and buffering properties of the shampoo through inclusion and/or adjustment of the amount of taurine, hydrolyzed protein, sodium benzoate and citric acid the in the shampoo; improving the conditioning, preservative, and buffering properties of the conditioner by inclusion and/or adjustment of behenyl trimethyl- ammonium chloride, taurine, hydrolyzed protein, phenoxyethanol and citric acid in the conditioner; and improve the stability and tolerability of treatment gel through use of the monoethanolamine as the pH adjustor because it is more soluble than and has a pH closer to 7 as compared to hydroxide based pH adjusting agents and provides the added benefit of providing improved stability of haircare formulations by lowering their freezing point.
With regard to the recited amounts taurine/amino acids, citric acid, the behentrimonium chloride, and monoethanolamine, the combined teachings of Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set, Mathews, Brautigam, Castro and Hyman suggest these reagents in amounts which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant argues the claims now require at least one alkanolamine and the applied prior art references do not teach this feature (reply, pg. 11).


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619      
                                                                                                                                                                                                  /NICOLE P BABSON/Primary Examiner, Art Unit 1619